DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 7,637,314, herein Park) alone.
In regards to claim 1, Park discloses
A heat exchanger (Figs.3 and 4), comprising:
a plurality of flat tubes (130), extending parallel to each other, and each allowing refrigerant to flow through the flat tube;
a header (110) connected to an end of each of the plurality of flat tubes; and
a refrigerant inlet (160),
the header having
a first plate (112),

a third plate (111) placed between the second plate and the plurality of flat tubes,
the first plate having a ridge portion (112a) defining a tank space that communicates with the refrigerant inlet,
the second plate having a first flow passage (see Fig.A below, portion of passage 117 joined with passage 116) and a second flow passage (Fig.5, portion of passage 117 not coinciding with the tank space),
the first flow passage passing through the second plate in a direction of a thickness of the second plate (Fig.4), and extending in such a manner that an area of the first flow passage coincides with an area of the tank space when the first flow passage is viewed from the direction of the thickness of the second plate (Fig.4),
the second flow passage passing through the second plate in the direction of the thickness of the second plate, and extending along the first flow passage in such a manner that an area of the second flow passage does not coincide with the area of the tank space when the second flow passage is viewed from the direction of the thickness of the second plate (see Fig.5 and Fig.A below, passage 117 has sections that do not coincide with the tank space),
an upper portion of the first flow passage and an upper portion of the second flow passage being connected to each other via a first connecting flow passage (each end of the first flow passage is connected to an end of a second flow passage),

the third plate having at least one communicating hole (111a) that passes through the third plate in a direction of a thickness of the third plate and allows the first flow passage and each of the plurality of flat tubes to communicate with each other (Fig.3).

    PNG
    media_image1.png
    603
    840
    media_image1.png
    Greyscale

Park does not disclose that the plurality of flat tubes are aligned in an up-down direction, the header extends in the up-down direction, the refrigerant inlet is formed at a lower portion of the header, that the first plate extends in the up-down direction, or the second connecting flow passage formed at a lower position than a position of the first connecting flow passage.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s heat exchanger such that the header extends in the up-down direction and the flat tubes are aligned in the up-down direction as similarly taught by prior art heat exchangers depending on the desired configuration of the heat exchanger. Park does not teach away from such a configuration, therefore, changing the directions would not result in a different invention. In addition, per MPEP 2144.04 (VI-C) it has been held that rearranging parts of an invention involves only routine skill in the art.
In regards to claim 3, Park discloses that the at least one communicating hole comprises a plurality of communicating holes (Fig.4), and a passage sectional area of each of the plurality of communicating holes is smaller than a passage sectional area of a corresponding one of the plurality of flat tubes (Fig.5).
In regards to claim 4, Park discloses
A refrigeration cycle apparatus (Abstract) comprising the heat exchanger of claim 1 (Fig.3).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ichiyanagi (US 7,607,473).
In regards to claim 2, Park discloses that when the tank space is viewed from a direction of a thickness of the first plate, the tank space is defined windward of a center of each of the plurality of flat tubes in a major-axis direction of the flat tube (Fig.5), but does not disclose that each of the plurality of flat tubes is a flat multi-hole tube.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s flat tubes to be flat multi-hole tubes as taught by Ichiyanagi in order to increase heat transfer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/             Examiner, Art Unit 3763